This being true, it becomes unnecessary to consider the questions raised as to the admission of testimony further than to say that the admission made by the counsel for the appellee, that it was impossible, from any evidence now to be had, and so, without any neglect of duty by the appellant, to show the actual number of messages sent which could be considered in ascertaining the amount of taxes due if the law was valid in part, well illustrates the wisdom of the rule which requires the tax-law to fix with certainty the thing to be taxed the rate and amount of the tax, or the means for ascertaining the latter. As no action can be maintained on the law relied upon, the judgment of the court below will be reversed and the cause dismissed.
Stayton, J.